SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 24)* Orleans Homebuilders, Inc. (Name of Issuer) Common Stock, par value $0.10 per share (Title of Class of Securities) 686588-10-4 (CUSIP Number) Michael E. Plunkett, Esquire WolfBlock LLP 1650 Arch Street, 22nd Floor Philadelphia, Pennsylvania19103 (215) 977-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 8, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box£. 1. NAME OF REPORTING PERSON: JeffreyP.Orleans 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3. SEC USE ONLY 4. SOURCE OF FUNDS – PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)£ 6. CITIZENSHIP OR PLACE OF ORGANIZATION – Citizen of the United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER –11,267,744 8. SHARED VOTING POWER – 10,175 9. SOLE DISPOSITIVE POWER –11,267,744 10. SHARED DISPOSITIVE POWER – 10,175 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON – 11,277,919 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) – 61.0% 14. TYPE OF REPORTING PERSON – IN Amendment No. 24 to Statement on Schedule 13D This
